STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                              UNPUBLISHED
                                                              May 14, 2015
              Plaintiff-Appellee,

v                                                             No. 320349
                                                              Cass Circuit Court
KALI MARIE HEFT,                                              LC No. 13-010150-FH

              Defendant-Appellant.


Before: BECKERING, P.J., and MARKEY and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

       I concur in the result only.




                                                       /s/ Douglas B. Shapiro




                                           -1-